Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (hereinafter the “Agreement”) is executed on
February 5, 2013 with an effective date of March 1, 2013 (the “Effective Date”),
by and between Alliance One International, Inc., a Virginia corporation (“AOI”
or “the Company”), and J. Pieter Sikkel (the “Executive”).

WHEREAS Executive was first employed by AOI or its predecessors in January 1984,
and has since then held a variety of positions, and is being promoted to
President and Chief Executive Officer on March 1, 2013, and

WHEREAS the parties wish to memorialize their agreement concerning Executive’s
position, compensation, responsibilities and obligations,

NOW THEREFORE, the parties agree as follows:

 

  1. Employment, Position and Responsibilities. During the term of this
Agreement (as defined in Section 2), Executive shall be employed by AOI with the
title and position of President and Chief Executive Officer of AOI. Executive’s
principal place of employment shall be the Company’s corporate office in
Morrisville, NC. Executive agrees to perform and discharge those duties
consistent with Executive’s position or such other positions as Executive may
hold and as may be assigned to Executive by AOI’s Board of Directors
(hereinafter the “Board”), to the reasonable satisfaction of the Board. Nothing
in this Agreement shall limit the reasonable expansion and/or change of
Executive’s duties. Executive will devote Executive’s full professional and
business-related time, skills and best efforts to such duties. Executive also
agrees to comply with all of AOI’s policies, standards and Code of Business
Conduct, as they may be modified by AOI from time to time, and to follow the
instructions and directives promulgated by the Chairman and the Board.

 

  2. Term. The initial term of this Agreement shall commence on the Effective
Date and shall continue until the three (3) year anniversary of the Effective
Date. Thereafter, this Agreement shall automatically renew for additional one
(1) year periods unless: (a) earlier terminated or amended as provided herein;
or (b) either party gives written notice of non-renewal at least ninety
(90) days prior to the end of the initial term or any renewal term of this
Agreement. The initial term of this Agreement and all renewals thereof are
referred to herein as the “Term”.

 

  3. Base Salary. Executive’s annual salary (“Base Salary”) shall be Five
Hundred Fifty Thousand Dollars ($550,000). Executive will be paid on AOI’s
standard pay dates and in accordance with AOI’s standard pay practices, less all
statutory and required withholdings. Executive’s compensation will be reviewed
by the Board on at least an annual basis, and may be subject to periodic
adjustment, which adjustments may occur without the express written amendment of
this Agreement.

 

  4. Annual and Long-Term Incentives. Executive shall be eligible to participate
in AOI’s incentive compensation plans, if any, which it now or hereafter
provides to similarly situated employees. Such plans shall be offered to
Executive on the same terms and conditions as other similarly situated
employees, and subject to the terms and conditions of such plans. Executive
acknowledges and agrees that any incentive compensation plans may be terminated,
amended, or at any time modified in the sole discretion of the Board.

 

  5. Employee Benefits.

 

  5.1 General Employee Benefits. Subject to the right of AOI to amend, modify or
terminate such benefits and plans, Executive is eligible for the standard
health, medical, dental, long-term disability, life insurance and other
insurance coverage, vacation, sick and holiday pay, and other benefits and plans
which AOI now or hereafter provides to similarly situated employees. Such
benefits shall be offered to Executive on the same terms and conditions as other
similarly situated employees. A list of the employee benefit plans for which
Executive is currently eligible is attached as Exhibit A.



--------------------------------------------------------------------------------

  5.2 Paid Time Off. Executive shall receive compensated leave according to the
terms and conditions of the Company’s Compensated Leave Policy, as it may be
amended from time to time.

 

  5.3 Reimbursement of Business Expenses. Executive shall be entitled to
reimbursement for reasonable and customary business expenses incurred while
employed by AOI in accordance with the Company’s Global Travel and Entertainment
Expense policy. To the extent required by Section 409A of the Internal Revenue
Code (“the Code”), the expenses eligible for reimbursement during one of
Executive’s calendar years will not affect the expenses eligible for
reimbursement in another of Executive’s calendar years, nor will Executive’s
right to reimbursement be subject to liquidation or exchange for another
benefit. Reimbursement of eligible expenses shall be made on or before the last
day of Executive’s taxable year following the taxable year in which the expense
was incurred.

 

  6. Termination of Employment. Executive’s employment may be terminated at any
time as provided in this Section.

 

  6.1 Termination by AOI for Cause. AOI may terminate Executive’s employment
immediately for any of the following causes and reasons: (A) a material
violation of this Agreement by Executive; (B) Executive is convicted of or
enters a plea of nolo contendere to a felony or misdemeanor involving moral
turpitude; (C) substance abuse which the Board determines in good faith
adversely affects Executive’s ability to perform Executive’s duties;
(D) Executive engages in conduct that constitutes gross neglect or gross
misconduct in carrying out his duties under this Agreement, resulting in
material harm to the financial condition or reputation of AOI; (E) Executive
engages in any act of dishonesty or theft, fraud, embezzlement, or unauthorized
use of the property of AOI; (F) Executive usurps or diverts any business
opportunity of AOI for Executive’s personal benefit; (G) Executive refuses to
comply with lawful directives of the Chairman or the Board; or (H) Executive
violates AOI’s rules, policies, or Code of Business Conduct, or otherwise
demonstrates unacceptable or disruptive behavior which AOI determines in good
faith adversely affects Executive’s ability to perform Executive’s duties or
results in material harm to the financial condition or reputation of AOI. AOI
may also terminate Executive’s employment due to Executive’s failure to perform
Executive’s duties in a satisfactory matter, as determined by AOI in good faith.
However, AOI shall first give Executive written notice of the failure or refusal
to perform duties in a satisfactory manner, or the material violation of this
Agreement by Executive, and a 30 day period to cure before termination of
employment. A termination by AOI under this Section 6.1 is a termination for
“Cause.” A termination for Cause shall not include AOI’s termination of
Executive’s employment pursuant to Section 6.1(A), Section 6.1(G) or
Section 6.1(H) as a result of an isolated, insubstantial and inadvertent action
not taken in bad faith by Executive. A termination for Cause shall be effective
immediately or at such other time as AOI may determine. If AOI terminates
Executive’s employment for Cause, then Executive shall be entitled only to the
payments and benefits set forth in Section 6.4.

 

  6.2 Termination by Executive Except for Good Reason or Following Change in
Control. Except under circumstances constituting Good Reason as defined in
Section 6.5.2 or circumstances constituting CIC Good Reason within twelve months
of a Change in Control as defined in Section 6.6, if Executive resigns, abandons
employment, fails to show up for work as required, or otherwise terminates
employment with AOI, then Executive shall be entitled only to the payments and
benefits set forth in Section 6.4.

 

  6.3

Death or Disability. Executive’s employment shall terminate in the event of
Executive’s Disability or Death. “Disability” shall mean either (i) physical or
mental disability entitling Executive to long-term disability benefits under
AOI’s long-term disability plan then in effect, if any; or (ii) the good faith
determination by the Board that Executive has failed to or has been unable to
perform, with or without reasonable accommodation, the essential functions of
Executive’s duties as the result of any incapacity for a period of more than one
hundred eighty (180) days, whether or not consecutive, during any twelve
(12) month period. If Executive’s

 

2



--------------------------------------------------------------------------------

  employment ends due to Death, then Executive shall be entitled only to the
payments and benefits set forth in Section 6.4. If Executive’s employment ends
due to Disability, then Executive shall be entitled to the payments and benefits
set forth in Section 6.8.

 

  6.4 Payments Due Upon Termination By AOI Due to Death, or For Cause or By
Executive Under Section 6.2.

If Executive’s employment with AOI is terminated pursuant to Sections 6.1 or 6.2
or because of Executive’s Death, Executive (or his estate if the termination is
due to Executive’s death) shall be entitled only to the following payments and
benefits, which shall be paid in the normal course of business following
Executive’s termination, less all statutory and required withholdings: (A) any
earned but unpaid Base Salary through the date of the termination; and (B) any
other or additional benefits then due and payable in accordance with applicable
plans or programs of AOI, subject to the terms and conditions of such plans or
programs.

 

  6.5 Termination by AOI Without Cause; Termination by Executive for Good
Reason.

 

  6.5.1 AOI may terminate Executive’s employment pursuant to this Agreement for
any reason other than Cause, Death or Disability (“without Cause”) at any time
upon written notice to Executive. If Executive’s employment is terminated by AOI
without Cause, Executive is entitled only to the payments and benefits provided
in Section 6.7 of this Agreement. A termination without Cause shall be effective
as of the date specified by AOI in a written notice to Executive.

 

  6.5.2 If Executive terminates his employment with AOI for Good Reason during
the Term of this Agreement, he is entitled only to the payments and benefits
provided in Section 6.7 of this Agreement. For the purposes of this Agreement,
“Good Reason” shall mean that (i) Executive resigns because (A) Executive’s Base
Salary has been reduced more than fifteen percent (15%) unless the reduction is
part of, and at the same percentage as, an across-the-board salary reduction for
AOI’s senior management; or (B) AOI has failed to perform any material
obligation under, or has breached any material provision of, this Agreement; or
(C) Executive is not re-elected to the position of President and Chief Executive
Officer of; and (ii) Executive provides written notice of resignation to AOI
within thirty (30) days after such circumstances arise. Resignation from
employment by Executive for Good Reason shall be effective only after sixty
(60) days written notice to AOI setting forth in reasonable detail the specific
conduct of AOI that Executive asserts constitutes Good Reason and the actual
Separation from Service must take place no later than ninety-five (95) days
after the initial existence of the conduct that Executive asserts constitutes
Good Reason. A termination of employment by Executive for Good Reason shall not
be effective or deemed to be for Good Reason if AOI substantially corrects the
circumstance(s) identified in the written notice within sixty (60) days after
receipt of the notice. Executive acknowledges and agrees that Executive will not
have Good Reason to terminate Executive’s employment with AOI should Executive
be offered substantially equivalent continued employment with any successor
corporation, spin-off company, subsidiary, affiliated company or other entity
which agrees to assume AOI’s obligations under this Agreement.

 

  6.6 Termination by Executive For CIC Good Reason Within Twelve Months
Following A Change in Control. If Executive resigns his employment with AOI
during the Term of this Agreement for CIC Good Reason which occurs within the
twelve (12) month period following a Change in Control, he is entitled only to
the payments and benefits provided in Section 6.7 of this Agreement.

 

  6.6.1 For purposes of this Agreement, “Change in Control” shall mean any of
the following:

 

  6.6.1.1 Any “person” (as such term is used in Section 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended) becomes the beneficial owner,
directly or indirectly, of Company securities representing more than 30% of the
aggregate voting power of all classes of the Company’s voting securities;

 

3



--------------------------------------------------------------------------------

  6.6.1.2 The shareholders of the Company approve a plan of merger,
consolidation or share exchange between the Company and an entity other than a
direct or indirect wholly-owned subsidiary of the Company, unless the Company
shareholders immediately before the completion of such transaction will continue
to hold at least 50% of the aggregate voting power of all classes of voting
securities of the surviving or resulting entity;

 

  6.6.1.3 The shareholders of the Company approve a proposal with respect to the
sale, lease, exchange or other disposition of all, or substantially all, of the
Company’s property, unless the Company shareholders immediately before the
completion of such transaction will continue to hold, directly or indirectly, at
least 50% of the aggregate voting power of all classes of voting securities of
the transferee; or

 

  6.6.1.4 During any twelve (12) month period beginning on or after the
Effective Date, individuals who at the beginning of such period constituted the
Board, together with any new members of the Board whose election by the Board or
whose nomination for election by the Company’s shareholders was approved by a
majority of the members of the Board then still in office who either were
directors at the beginning of such period or whose nomination or election was
previously so approved, cease for any reason to constitute a majority of the
Board.

 

  6.6.2 For purposes of this Agreement, “CIC Good Reason” shall mean that
(i) Executive resigns because one of the following has occurred within twelve
months following a Change in Control: (A) Executive’s Base Salary has been
reduced more than fifteen percent (15%); or (B) AOI has failed to perform any
material obligation under, or has breached any material provision of, this
Agreement; or (C) Executive’s duties and responsibilities have been materially
reduced; or (D) Executive’s principal place of work has been moved more than 50
miles from AOI’s corporate office in Morrisville, N.C. and (ii) Executive
provides written notice of resignation to AOI within thirty (30) days after such
circumstances arise. Resignation from employment by Executive for CIC Good
Reason shall be effective only after sixty (60) days written notice to AOI
setting forth in reasonable detail the specific conduct of AOI that Executive
asserts constitutes CIC Good Reason and the actual Separation from Service must
take place no later than ninety-five (95) days after the initial existence of
the conduct that Executive asserts constitutes CIC Good Reason. A termination of
employment by Executive for CIC Good Reason shall not be effective or deemed to
be for CIC Good Reason if AOI substantially corrects the circumstance(s)
identified in the written notice within sixty (60) days after receipt of the
notice. Executive acknowledges and agrees that Executive will not have CIC Good
Reason to terminate Executive’s employment with AOI should Executive be offered
substantially similar continued employment with any successor corporation,
spin-off company, subsidiary, affiliated company or other entity which agrees to
assume AOI’s obligations under this Agreement.

 

  6.7

Payments Due upon Termination By AOI Without Cause, or By Executive For Good
Reason or By Executive For CIC Good Reason Within Twelve Months Following a
Change in Control. During the Term of this Agreement, if AOI terminates
Executive’s employment without Cause, or if Executive resigns for Good Reason or
if Executive resigns for CIC Good Reason within 12 months following a Change in
Control as defined in Section 6.6, Executive shall be entitled only to the
following payments and benefits, which shall be paid in the normal course of
business following Executive’s termination, less all statutory and required
withholdings: (A) any earned but unpaid Base Salary through the date of the
termination; (B) Severance Pay and

 

4



--------------------------------------------------------------------------------

  Benefits pursuant to the terms and conditions of Section 7 of this Agreement;
and (C) any other or additional benefits then due and payable in accordance with
applicable plans or programs of AOI, subject to the terms and conditions of such
plans or programs. Additionally, Executive shall be entitled to a pro rata
portion of any annual incentive bonus, calculated by multiplying the bonus
Executive would have received had he remained employed through the end of the
annual performance period by the fraction obtained by dividing the number of
full months during such annual performance period prior to Executive’s
Separation from Service by twelve, with any payment to be made in a lump sum
during the nine month period beginning with the April 1st immediately following
Executive’s Separation from Service and ending on December 31st of that calendar
year.

 

  6.8

Payments Due Upon Termination by AOI Due to Executive’s Disability. During the
Term of this Agreement, if AOI terminates Executive’s employment because of
Disability, Executive shall be entitled only to the following payments and
benefits, which shall be paid in the normal course of business following
Executive’s termination, less all statutory and required withholdings: (A) any
earned but unpaid Base Salary through the date of the termination; (B) any other
or additional benefits then due and payable in accordance with applicable plans
or programs of AOI, subject to the terms and conditions of such plans or
programs; and (C) the disability pay provided in this Section 6.8. Executive
shall receive disability pay equal to sixty-six and two-thirds percent
(66.67%) of 18 months of Executive’s Base Salary (as in effect on the date of
termination of Executive’s employment). Executive’s right to disability pay
under this Section 6.8 is subject to forfeiture if Executive fails to comply
with the release requirement of Section 7.4 or the requirements of Section 7.5.
The disability pay shall be payable in eighteen equal consecutive monthly
installments payable in accordance with AOI’s customary payroll periods, less
all statutory and required withholdings, beginning in the month following
Executive’s Separation from Service (as defined in Section 7.1.1). Until the
Irrevocable Release Date set out in Section 7.4, such monthly payments shall
accrue, but shall not be paid, with any accrued payments being paid on the first
monthly pay date that coincides with or immediately follows the Irrevocable
Release Date. Notwithstanding the foregoing, if the Irrevocable Release Date
will fall in the calendar year following Executive’s Separation from Service if
Executive does not return the Release until the end of the Release Period (as
defined in Section 7.4), then the first monthly pay date shall not occur earlier
than the calendar year following Executive’s Separation from Service. Subject to
the requirements of Section 7.6, payments, if any, will not start later than 90
days following Executive’s Separation from Service. Executive shall cease to be
entitled to disability pay under this Section 6.8 if Executive obtains an
executive level position with any entity. To receive disability pay under this
Section 6.8, Executive must fully comply with AOI’s long-term disability
carrier’s claims process and make a good faith effort to obtain long-term
disability benefits, including appealing any denial of long-term disability
benefits. If the disability insurance is provided pursuant to a Company
long-term disability plan that covers a substantial number of service providers
and was established before Executive became disabled, then all payments and
benefits under this Section 6.8 shall cease if the long-term disability carrier
approves Executive’s long-term disability claim, and Executive shall reimburse
AOI for any benefits paid under this Section 6.8 for a period during which the
long-term disability carrier subsequently provides disability benefits to
Executive. Additionally, Executive shall be entitled to a pro rata portion of
any annual incentive bonus, calculated by multiplying the bonus Executive would
have received had he remained employed through the end of the annual performance
period by the fraction obtained by dividing the number of full months during
such annual performance period prior to Executive’s Separation from Service by
twelve, with any payment to be made in a lump sum during the nine month period
beginning with the April 1st immediately following Executive’s Separation from
Service and ending on December 31st of that calendar year.

 

5



--------------------------------------------------------------------------------

  7. Severance Pay and Benefits. Provided that Executive adheres to and does not
breach the covenants, promises and obligations imposed by this Section and
Sections 8, 9, 10, 11 and 12 of this Agreement and satisfies the requirements of
Sections 7,.4 and 7.5 of this Agreement, AOI will provide Executive with the
following:

 

  7.1 Severance Pay.

 

  7.1.1 Severance Pay for Termination During Term that is Without Cause, For
Good Reason or For CIC Good Reason Within 12 Months of a Change in Control. If
Executive is terminated by AOI without Cause or if he resigns for Good Reason or
if he resigns for CIC Good Reason within 12 months following a Change in
Control, AOI will provide Executive severance pay in an amount equal to two
(2) times Executive’s Base Salary, as in effect on the date of termination of
Executive’s employment (or in the event a reduction in Base Salary is a basis
for a termination with Good Reason, then the Base Salary in effect immediately
prior to such reduction). Such severance pay shall be payable in twenty-four
equal consecutive monthly installments payable in accordance with AOI’s
customary payroll periods, less all statutory and required withholdings,
beginning in the month following Executive’s Separation from Service. The term
Separation from Service shall mean Executive’s “Separation from Service” with
the Company and its subsidiaries and affiliates within the meaning of Code
Section 409A(a)(2)(A)(i) and applicable regulations and other guidance
thereunder. Until the Irrevocable Release Date set out in Section 7.4, such
monthly payments shall accrue, but shall not be paid, with any accrued payments
being paid on the first monthly pay date that coincides with or immediately
follows the Irrevocable Release Date. Notwithstanding the foregoing, if the
Irrevocable Release Date will fall in the calendar year following Executive’s
Separation from Service if Executive does not return the Release until the end
of the Release Period (as defined in Section 7.4), then the first monthly pay
date shall not occur earlier than the calendar year following Executive’s
Separation from Service. Subject to the requirements of Section 7.6, payments,
if any, will not start later than 90 days following Executive’s Separation from
Service. For the purposes of this Agreement, “Severance Period” shall mean the
twenty-four (24) month period that begins with the month following Executive’s
Separation from Service. If after becoming entitled to payments under this
Section 7.1, Executive dies before receiving all of such payments and his spouse
survives him, the remaining installments shall be paid to the surviving spouse
with no change in timing or amount. If the surviving spouse dies before
receiving all of the remaining payments, the amounts remaining unpaid at the
time of the surviving spouse’s death shall be forfeited.

 

  7.1.2 Severance Pay For Termination Without Cause Following End of Term. If
Executive is terminated by AOI without Cause and not because of Disability
within the twelve (12) month period following the end of the Term of this
Agreement, then AOI will provide Executive severance pay in an amount equal to
one (1) times Executive’s Base Salary, as in effect on the date of termination
of Executive’s employment. Such severance pay shall be payable in twelve equal
consecutive monthly installments payable in accordance with AOI’s customary
payroll periods, less all statutory and required withholdings, beginning in the
month following Executive’s Separation from Service. Until the Irrevocable
Release Date set out in Section 7.4, such monthly payments shall accrue, but
shall not be paid, with any accrued payments being paid on the first monthly pay
date that coincides with or immediately follows the Irrevocable Release Date.
Notwithstanding the foregoing, if the Irrevocable Release Date will fall in the
calendar year following Executive’s Separation from Service if Executive does
not return the Release until the end of the Release Period, then the first
monthly pay date shall not occur earlier than the calendar year following
Executive’s Separation from Service. Subject to the requirements of Section 7.6,
payments, if any, will not start later than 90 days following Executive’s
Separation from Service.

 

6



--------------------------------------------------------------------------------

  7.2 Health Benefits. Executive may continue Executive’s health care coverage
in accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), including coverage for any eligible dependents enrolled at
the time of termination of Executive’s employment if eligible for COBRA
coverage. To be eligible for such coverage, Executive must timely elect COBRA
coverage and must remain otherwise eligible for such COBRA coverage.

 

  7.2.1 AOI will reimburse Executive to the extent that the cost of his monthly
premiums for coverage under COBRA exceed Executive’s share of monthly premiums
to participate in AOI’s health care coverage at the time of termination. AOI
will make such reimbursements for up to the first eighteen (18) months (twelve
(12) months if Executive is receiving severance pursuant to Section 7.1.2) of
the Severance Period or until Executive is eligible for health insurance
coverage through a subsequent employer, whichever is earlier. Executive agrees
to immediately notify AOI in the event he secures subsequent employment and
becomes eligible for group health coverage. Amounts paid under this
Section 7.2.1 are intended to constitute reimbursement for medical benefits
under Treasury Regulation Section 1.409A-1(b)(9)(v)(B).

 

  7.2.2 During the Severance Period, if Executive exhausts his COBRA coverage
but fails to become eligible for health insurance coverage through a subsequent
employer or Medicare, Executive shall have the sole responsibility to obtain
health insurance coverage for himself and his dependents. If Executive is
receiving severance pay under Section 7.1.1, AOI will reimburse Executive for
the costs of his monthly premiums for replacement health insurance coverage
(including coverage for any eligible dependents enrolled in AOI’s group health
plans at the time of termination of Executive’s employment), if any. AOI will
make such reimbursements for the period between the exhaustion of COBRA coverage
and the end of the Severance Period, or until Executive becomes eligible for
health insurance coverage through a subsequent employer, whichever occurs
sooner. In no event shall AOI reimburse Executive for any health care insurance
premiums after the expiration of the Severance Period.

 

  7.2.3 To the extent benefits are to be provided pursuant to Section 7 of this
Agreement, AOI shall make reasonable efforts to provide such benefits. However,
if the provision of any benefit under this Section 7 is not permissible at the
time of Executive’s termination or during the Severance Period pursuant to the
terms of the plan or under federal or state law, AOI shall not be responsible
for providing such benefits and shall have no liability under this Agreement for
providing such benefits or for compensating Executive for AOI’s inability to
provide the benefits.

 

  7.2.4 Expenses eligible for reimbursement under this Section 7.2 in a calendar
year shall not affect any expenses eligible for reimbursement or in-kind
benefits to be provided in any other calendar year. Executive’s rights under
this Section 7.2 are not subject to liquidation or exchange for any other
benefit. Reimbursements under this Section 7.2 will not be paid later than the
last day of Executive’s taxable year following the taxable year in which the
expense was incurred.

 

  7.3 Outplacement. If AOI terminates Executive’s employment without Cause and
not for Disability, or Executive terminates his employment for Good Reason or if
he resigns for CIC Good Reason within 12 months following a Change in Control,
AOI shall provide up to $25,000 of outplacement benefits to Executive; provided
that no outplacement services will be provided for any period beyond the last
day of Executive’s second taxable year following Executive’s Separation from
Service and further provided that no reimbursement for outplacement expenses
shall be paid beyond Executive’s third taxable year following Executive’s
Separation from Service.

 

  7.4

No Further Liability; Release A Condition to Payment. Payment made and
performance by AOI in accordance with Section 6.8 or Section 7 of this Agreement
shall operate to fully discharge and release AOI and its directors, officers,
employees, subsidiaries, affiliates, successors, assigns, benefit plans, agents
and representatives from any further obligation or liability with respect to
Executive’s rights under this Agreement. AOI expressly conditions the payment of
any severance pay and benefits or other amounts pursuant to Section 7
(“Severance Pay and Benefits”) and the payment of amounts under Section 6.8 upon
(i) the delivery by Executive to AOI of a fully executed general release and
waiver of legal claims in a form satisfactory to AOI (the “Release”) by the end
of the Release Period that Executive has not revoked before the

 

7



--------------------------------------------------------------------------------

  Irrevocable Release Date, and (ii) Executive’s compliance with the obligation
of Sections 8, 9, 10, 11, and 12 of this Agreement. The Irrevocable Release Date
is the first date as of which Executive’s legal right to revoke the Release has
expired, which in no event shall be later than the 90th day following
Executive’s Separation from Service. If Executive fails to provide AOI with the
Release by the end of the Release Period or revokes the Release, Executive shall
forfeit all Severance Pay and Benefits and shall forfeit any payments due under
Section 6.8. The Release Period shall begin upon Executive’s Separation from
Service and shall end on the 50th day following Executive’s Separation from
Service.

 

  7.5 Forfeiture of Severance Pay and Benefits Due to Breach of Confidentiality
and Restrictive Covenant Obligations or Performing Competitive Work During Last
12 Months of Severance Period. In the event that Executive breaches his
obligations under Sections 8, 9, 10, 11 or 12 of this Agreement or in the event
Executive performs Competitive Work during the last twelve (12) months of the
Severance Period, he shall have no further right to the Severance Pay and
Benefits or to the disability pay under Section 6.8, but the release and waiver
given by Executive shall remain valid. For purposes of this Section 7.5,
“Competitive Work” means that within the Restricted Territory (as defined in
Section 10), Executive is engaging in any capacity in the ownership, management,
supervision, operation or control of a business that competes with AOI or
conducts Competitive Business (as defined in Section 10), or is working or
providing services for a business that competes with AOI or that offers or
conducts Competitive Business. Executive specifically acknowledges that the
opportunity to receive the Severance Pay and Benefits constitutes valuable
consideration to which he would not otherwise be entitled and is adequate
consideration to support his release and waiver of all claims.

 

  7.6

Internal Revenue Code Section 409A Provisions. Payments to be made under this
Section 7 are hereby designated and shall at all times be treated as a series of
separate payments and not a single payment. To the maximum extent permitted
under Internal Revenue Code Section 409A (“Section 409A”), the severance
payments hereunder are intended to qualify as short-term deferrals meeting the
requirements of Treasury Regulations Section 1.409A-1(b)(4) and as involuntary
severance payments meeting the limits of Treasury Regulation
Section 1.409A-1(b)(9)(iii), and this Agreement shall be construed in accordance
with such intent. The parties further agree that any payment of deferred
compensation that is subject to Section 409A and that is due upon Separation
from Service cannot commence until the lapse of six (6) months after such
Separation from Service (or death of the Executive, if earlier), to the extent
that the Executive is determined to be a “specified employee” (as that term is
defined in Section 409A) and a six-month delay is required under Section 409A.
Any payment or portion thereof that must be delayed pursuant to this “specified
employee” rule shall be paid in the seventh (7th) month following Executive’s
Separation from Service.

 

  7.7 No Offset. Amounts due Executive under this Agreement shall not be offset
by any remuneration attributable to any subsequent employment that Executive may
obtain.

 

  8. Return Of Property. Immediately upon the termination of Executive’s
employment, for whatever reason or during employment whenever requested by AOI,
Executive will return to AOI all of AOI’s property in his possession or control,
including, but not limited to, all documents, keys, office supplies, and
computer and office equipment. Executive acknowledges that as a result of his
employment with AOI, he may come into the possession and control of tangible
Confidential Information, as that term is defined in this Agreement, belonging
to AOI, including, but not limited to proprietary documents, files, plans,
computer programs and records, or other proprietary material. Immediately upon
the termination of his employment with AOI for whatever reason or during such
employment whenever requested by AOI, Executive shall return to AOI, and shall
not retain, any and all such Confidential Information and any copies or other
recordings of such materials in whatever form.

 

  9.

Confidentiality. Except as necessary for the purpose of performing Executive’s
obligations under this Agreement or pursuant to written authorization from AOI,
or as required by law, Executive shall hold in confidence and shall not:
(a) directly or indirectly reveal, report, publish, disclose or transfer
Confidential

 

8



--------------------------------------------------------------------------------

  Information to any person or entity; (b) use any Confidential Information for
any purpose other than for the benefit of AOI; or (c) assist any person or
entity other than AOI to secure any benefit from the Confidential Information.

 

  9.1 “Confidential Information” shall mean any confidential or proprietary
information of the Company or its affiliates that has been disclosed or revealed
to Executive or has been obtained, developed, or known by Executive in
connection with, as a consequence of, or through the performance of, Executive’s
services for the Company, including but not limited to know-how, trade secrets,
software, disks, plans, designs, processes, formulas, manufacturing techniques,
discoveries, inventions and ideas, product specifications, machinery, drawings,
photographs, equipment, devices, tools and apparatus, sales and marketing data
and plans, pricing and cost information, contract and proposal information,
customer and supplier information, hiring and personnel information, financial
information, and any other technical or business information which the Company
or its affiliates have disclosed or revealed to Executive, or which have been
obtained, developed, or known by Executive, as a consequence of, or through the
performance of, Executive’s services for the Company, or in connection with
Executive’s services or any other activities for the Company. Notwithstanding
anything herein to the contrary, the parties agree that “Confidential
Information” does not include any information that is or (through no wrongful or
unauthorized action or inaction by Executive) becomes generally available to the
public;

 

  9.2 Executive agrees that prior to responding to any valid subpoena, court
order or other legal process which would require disclosure of Confidential
Information encompassed by this paragraph, he shall give the Company prior
written notice of the subpoena, court order or other legal process in sufficient
time to afford the Company a reasonable opportunity to challenge the subpoena,
court order or other legal process.

 

  9.3 Executive understands and agrees that Executive’s obligations with respect
to Confidential Information are continuing obligations and that any breach of
these obligations may result in immediate termination of employment. Executive’s
obligations under this Section 9 shall survive the termination of Executive’s
employment for any reason for a period of five (5) years after such termination
with respect to Confidential Information that does not rise to the level of
trade secrets under applicable law and for so long as such Confidential
Information is a trade secret under applicable law (or for the maximum duration
provided under such law) to the extent such Confidential Information rises to
the level of a trade secret under applicable law.

 

  10. Non-Competition. Executive acknowledges and agrees that AOI is a leading
independent leaf tobacco merchant which selects, purchases, processes, packs,
stores and ships leaf tobacco. Executive acknowledges and agrees that AOI is a
global company, has employees and offices in many countries, conducts business
throughout the world, and is actively engaged in further developing its global
operations and reach. As a key Employee of AOI, Executive is responsible for and
directly involved in developing goodwill and business relationships for the
benefit of AOI; Executive is responsible for the operation and development of
AOI’s business in North Carolina, the United States, and many locations and
countries in the world; Executive has knowledge of AOI’s most proprietary and
valuable Confidential Information, and has been and will be compensated for the
development, and supervising the development, of the same; and that Executive
has unique insight into and knowledge of the skills, talents and capabilities of
AOI’s key employees. Executive further acknowledges and agrees that the
covenants contained in Sections 8, 9, 10 and 11 of this Agreement are reasonable
and necessary to protect the legitimate business interests of AOI, in view of,
among other things, the short duration of the restrictions, the narrow scope of
the restrictions, and AOI’s interests in protecting its goodwill, valuable
Confidential Information, trade secrets, and its business relationships with
customers throughout the world. Executive agrees that Executive’s background and
capabilities will allow Executive to seek and accept employment acceptable to
Executive without violation of the restrictions contained in this Agreement.
Executive also acknowledges and agrees that such restrictions are a condition of
employment, and that this Agreement memorializes those restrictions. Executive
further acknowledges and agrees that this Agreement, including the offer of
Severance Pay, and other new and additional benefits under this Agreement,
constitutes sufficient consideration for Executive’s promises set forth in
Sections 8, 9, 10 and 11 of this Agreement.

 

  10.1 Executive covenants and agrees that during Executive’s employment with
AOI and during the Restricted Period, and within the Restricted Territory,
Executive will not solicit or accept any Competitive Business from, or engage in
any Competitive Business with, any Customer or Prospective Customer of AOI,
whether for Executive’s own account and personal benefit or as an employee,
contractor, owner, or consultant of a third party or other person or entity.
This restriction shall apply only to those Customers and Prospective Customers
of AOI with which Executive or any employee directly reporting to Executive has
had business contacts or dealings, or about which Executive or any employee
directly reporting to Executive has had Confidential Information, or about which
Executive or any employee directly reporting to Executive has had knowledge of
AOI’s products or services provided or proposed to be provided to or for the
Customer or Prospective Customer.

 

9



--------------------------------------------------------------------------------

  10.2 Executive covenants and agrees that, during his employment with AOI and
during the Restricted Period, and within the Restricted Territory (as defined
below), Executive will not compete with AOI by engaging in any capacity in the
ownership, management, supervision, operation or control of a business that
competes with AOI or conducts Competitive Business, or by working or providing
services for a business that competes with AOI or offers or conducts Competitive
Business in any capacity in which Executive would be assisting directly in
conducting Competitive Business.

 

  10.3 For the purposes of the covenants in Section 10 and 11 of this Agreement,
the following definitions shall apply:

 

  10.3.1 “Restricted Period” shall mean the twelve (12) month period following
termination of Executive’s employment with AOI by either party for any reason
for purposes of Section 10 and shall mean the twenty four (24) month period
following the termination of Executive’s employment with AOI by either party for
any reason for purposes of Section 11.

 

  10.3.2 “Restricted Territory’’ means the geographic areas and locations where
AOI and its affiliates carry on or transact their business, AOI and its
affiliates sell or market their products or services, and AOI or its affiliates’
Customers are located, including without limitation (A) the world, (B) Africa,
Asia, Europe, North America and South America, (C) each of the countries in
Africa, Asia, Europe, North America and South America, respectively, as if
listed individually herein, (D) Brazil, (E) the United States of America,
(F) each of the states of the United States of America as if listed individually
herein, (G) the State of North Carolina, (H) the Commonwealth of Virginia,
(I) each county within the State of North Carolina as if listed individually
herein, (J) each county within the Commonwealth of Virginia as if listed
individually herein, (K) the territory within a 100 mile radius of AOI’s office
in Morrisville, North Carolina, and (L) the territory within a 100 mile radius
of each other office of AOI or any affiliate (whether now existing or hereafter
established) as if listed individually herein.

 

  10.3.3 “Competitive Business” shall mean soliciting, pursuing, obtaining,
making or performing a contract or agreement for the purchase of products or
services that are the same as, substantially similar to, or otherwise
competitive with AOI’s products or services, which contract or agreement would
(i) replace, substitute for, take the place of, supersede, supplement,
eliminate, reduce, diminish, alter, compete against or adversely affect in any
way an existing or prospective contract or agreement between AOI and any of its
Customers or Prospective Customers, and/or (ii) provide for the purchase of new
products or services that are the same as, substantially similar to, or
otherwise competitive with AOI’s products or services.

 

10



--------------------------------------------------------------------------------

  10.3.4 “Customer” of AOI shall mean any person, government agency, company or
other entity or organization that has purchased AOI’s products or services, or
contracted or agreed with AOI for the purchase of AOI’s products or services,
within the twelve (12) month period preceding Executive’s breach or attempted
breach of any of the covenants in Sections 10 and 11 of this Agreement with
respect to said Customer.

 

  10.3.5 “Prospective Customer” of AOI shall mean any person, government agency,
company or other entity or organization with which AOI had substantive
discussions, or to which AOI made a presentation or submitted a quote or
proposal, concerning the purchase of AOI’s products or services within the
twelve (12) month preceding Executive’s breach or attempted breach of any of the
covenants contained in Sections 10 and 11 of this Agreement with respect to said
Prospective Customer.

 

  10.3.6 The individual employees or contractors of a Customer or Prospective
Customer who are responsible for managing or facilitating the Customer’s or
Prospective Customer’s purchasing AOI’s products or services, or its contracting
or agreeing with AOI for purchase of AOI’s products or services, are included in
the meanings of “Customer” and “Prospective Customer” of AOI, in addition to a
Customer’s or Prospective Customer’s corporate or business entity, for purposes
of the covenants in Sections 10 and 11 of this Agreement.

 

  10.3.7 “AOI,” including all references to “AOI” in each of the above
definitions, shall include its subsidiaries and affiliates.

 

  10.4 Nothing in this Agreement shall be construed to prevent Executive from,
or require AOI’s consent to: (i) investing personal assets in businesses that do
not compete with AOI in such form or manner that will not require any services
on the part of Executive in the operation or the affairs of the companies in
which such investments are made and in which Executive’s participation is solely
that of an investor; (ii) purchasing securities in any corporation whose
securities are listed on a national securities exchange or regularly traded in
the over-the-counter market, provided that Executive at no time owns, directly
or indirectly, in excess of one percent (1%) of the outstanding stock of any
class of any such corporation engaged in a business competitive with that of
AOI.

 

  11. Covenants Against Solicitation.

 

  11.1 Executive covenants and agrees that during Executive’s employment with
AOI and during the Restricted Period, and within the Restricted Territory,
Executive will not (i) either individually or for or through any third party or
other person or entity, induce, advise, request, solicit, influence or attempt
to induce, advise, request, solicit or influence any Customer or Prospective
Customer of AOI to cease, limit, reduce, avoid or adversely alter its purchasing
of AOI’s products or services, or its contracting or agreeing with AOI for
purchase of AOI’s products or services, or (ii) divert from AOI, or take any
action detrimental to, the existing and prospective business or contractual
relationships between AOI and any of its Customers or Prospective Customers.

 

  11.2 Executive covenants and agrees that during Executive’s employment with
AOI and during the Restricted Period, Executive will not, whether for
Executive’s own account or for the account of a third party or other person or
entity, hire, employ, solicit, endeavor to entice away from AOI, or otherwise
interfere with the relationship of AOI with, any employee or contractor who is
employed by or under contract with AOI or who was employed by or under contract
with AOI during the twelve (12) month period preceding Executive’s breach or
attempted breach of this restriction.

 

  12.

Inventions, Ideas, And Other Intellectual Developments. Executive agrees to
disclose promptly to AOI, or as directed by AOI, all discoveries, improvements,
inventions, works of authorship and other intellectual property conceived or
made by Executive alone or with others during the period of employment hereunder
which result from or relate to any services provided by Executive in connection

 

11



--------------------------------------------------------------------------------

  with his/her employment with AOI (collectively, “Inventions”). Executive
acknowledges and agrees that all rights, including all patent, copyright,
trademark, trade secret and other intellectual property rights with respect to
Inventions that (i) were created using property, equipment, supplies, facilities
or Confidential Information of AOI; or (ii) were created during the hours for
which Executive is to be or was compensated by AOI; or (iii) originated with the
business of AOI or its actual or demonstrably anticipated research and
development; or (iv) result, in whole or in part, from work performed by
Executive for AOI (in each case, whether or not disclosed to AOI) shall belong
to AOI, or its assigns. Executive hereby assigns to AOI any rights he or she may
have or acquire in Inventions, including without limitation (a) all worldwide
patents, patent applications, copyrights, mask works, trade secrets and other
intellectual property rights in any Invention and (b) all rights in any
continued prosecution applications or requests for continued examination of
counterparts thereof and all continuations, divisions and continuations-in-parts
thereof, and all supplementary protection certificates, extensions, reissues,
re-examinations and patents issuing therefrom in the U.S. and non-U.S.
jurisdictions relating to such Inventions. Executive acknowledges that
copyrightable works prepared by Executive within the scope of this Agreement are
“works made for hire” under the Copyright Act and that AOI will be considered
the author of these works. Executive further agrees, both during and after the
term of this Agreement, as to all such Inventions to assist AOI in every
reasonable and proper way (but at AOI’s expense) to obtain and from time to time
enforce patents, copyrights or other rights on said Inventions in any and all
countries, and to that end Executive will execute all documents for use in
applying for and obtaining such patents and copyrights thereon and enforcing
same, as AOI may desire, together with any assignments thereof to AOI or persons
designated by it. Executive shall not knowingly infringe on any third party’s
intellectual property rights in the performance of Executive’s services
hereunder.

 

  12.1 Executive further agrees as to all such Inventions to assist AOI in every
proper way (at AOI’s expense) to obtain and from time to time enforce patents,
copyrights or other rights on said Inventions in any and all countries, and to
that end Executive will execute all documents for use in applying for and
obtaining such patents and copyrights thereon and enforcing same, as AOI may
desire, together with any assignments thereof to AOI or persons designated by
it. Executive’s obligation to assist AOI in obtaining and enforcing patents,
copyrights or other rights for such Inventions in any and all counties shall
continue beyond the termination of Executive’s employment, but AOI shall
compensate Executive at a reasonable rate after such termination for time
actually spent by Executive at AOI’s request on such assistance, unless such
time is necessitated by a breach by Executive of any of his or her obligations
hereunder. In the event that AOI is unable for any reason whatsoever to secure
Executive’s signature to any lawful and necessary document required to apply for
or execute any patent, copyright or other applications with respect to such
Inventions and improvements (including renewals, extensions, continuations,
divisions or continuations in part thereof), Executive hereby irrevocably
designates and appoints AOI and its duly authorized officers and agents, as
Executive’s agents and attorneys-in-fact to act for and in Executive’s behalf
and instead of Executive, to execute and file any such application and to do all
other lawfully permitted acts to further the prosecution and issuance of
patents, copyrights or other rights thereon with the same legal force and effect
as if executed by Executive. In the event that AOI executes any document as
attorney-in-fact on behalf of Executive, AOI will take reasonable steps to
notify Executive of such execution as soon as possible after such execution.
Executive further expressly acknowledges and agrees that the foregoing power of
attorney is coupled with an interest and is therefor irrevocable.

 

  12.2 To the extent that Executive has any right of attribution and/or
integrity in or to any specific portion of the Inventions under the laws of the
United States of America (including, but not limited to, Section 106A of the
Copyright Act) or any foreign country, Executive hereby waives: (i) any right to
prevent the distortion, mutilation, modification or destruction of the
applicable Invention, and (ii) any right to require that Executive’s name be
used in association with that specific portion of the Invention or with any work
based thereon. The waiver specified by this Section 12.2 shall be for the
benefit of AOI and shall survive the expiration or termination of Executive’s
employment with AOI or this Agreement for any reason.

 

12



--------------------------------------------------------------------------------

  13. Indemnification. Subject to the requirements of this Section, the Company
shall indemnify and hold the Executive harmless from and against any judgments,
fines, interest, charges, penalties or amounts paid in settlement, plus
reasonable expenses (including reasonable attorneys’ fees), as a result of any
civil liability, offense, action or proceeding arising, incurred, made or
threatened to be made, by reason of his acting within the course and scope of
his authority as an executive of the Company. The level of indemnity protection
hereunder shall not be less than the level of indemnification provided by the
Company to other senior executives. However, the Company will have no obligation
to indemnify and hold the Executive harmless pursuant to this Section unless
(i) the Executive promptly notifies the Company’s Chief Legal Officer of any
claim for which indemnity is sought, and (ii) the Company is afforded at its
election the opportunity to defend such claim on the Executive’s behalf. The
foregoing notwithstanding, the Company shall have no obligation to indemnify and
hold the Executive harmless with respect to a claim arising as a result of his
knowingly and willfully acting outside the course and scope of his authority or
engaging in intentional violations of law or the Company’s bylaws or Code of
Business Conduct. Subject to applicable exclusions and coverage limitations in
AOI’s directors and officers liability insurance policy or policies, Executive
will be entitled to liability insurance protection with respect to his services
as an officer and director of AOI to the same extent as such protection is
provided to other officers and directors of AOI.

 

  14. Reimbursement of Counsel Fees. Within a reasonable period of time
following the execution of this Agreement but in no event later than April 30,
2013, the Company shall reimburse Executive for his reasonable attorneys’ fees
and any other reasonable expenses related thereto incurred by Executive in
connection with the preparation, review, and negotiation of this Agreement in an
amount not to exceed Five Thousand Dollars ($5,000). Executive shall submit a
written request for reimbursement accompanied by sufficient evidence
demonstrating that the fees and expenses subject to reimbursement were incurred.
The attorneys’ fees and expenses eligible for reimbursement under this paragraph
shall not affect any expenses eligible for reimbursement or in-kind benefits to
be provided in any other year. Executive’s rights under this Section 14 are not
subject to liquidation or exchange for any other benefit.

 

  15. Litigation Support. During the Executive’s employment with AOI and for a
period of two years following termination of Executive’s employment with AOI, if
the Company is evaluating, pursuing, contesting or defending any proceeding,
charge, complaint, claim, demand, notice, action, suit, litigation, hearing,
audit, investigation, arbitration or mediation, in each case whether initiated
by or against the Company (collectively, “Proceeding”), Executive will
reasonably cooperate with the Company and its counsel in the evaluation,
pursuit, contest or defense of the Proceeding and provide such testimony and
access to books and records as may be reasonably necessary in connection
therewith. The Company agrees reasonably to accommodate Executive’s schedule and
to reimburse Executive for Executive’s out-of-pocket expenses and actual lost
wages and other compensation related to or resulting from such cooperation.

 

  16. Notices. Any notice hereunder by either party to the other shall be given
in writing by personal delivery or by facsimile transmission or by nationally
recognized air courier, charges prepaid. Any notice to Executive or to AOI shall
be sent to the address indicated as follows:

 

If to AOI:   Alliance One International, Inc.   8001 Aerial Center Parkway  
P.O. Box 2009   Morrisville, NC 27560   Attention: Chief Legal Officer
Executive:   J. Pieter Sikkel   2507 Sanderson Drive   Raleigh, NC 27608

 

13



--------------------------------------------------------------------------------

Each party may designate by notice to the other party any other address to which
notices shall be sent. A notice shall be deemed given at the time of personal
delivery, when sent by facsimile transmission, or at the time of confirmed
delivery by a nationally recognized air courier.

 

  17. Entire Agreement; Amendment. This Agreement contains the entire agreement
of the parties, and supersedes any prior written or oral agreements between the
parties with respect to the subject matter hereof. This Agreement may be
modified or amended, if the amendment is made in writing and is signed by both
parties.

 

  18. Severability; Waiver. If any provision of this Agreement shall be held to
be invalid or unenforceable for any reason, the remaining provisions shall
continue to be valid and enforceable. If a court finds that any provision of
this Agreement is invalid or unenforceable, but that by limiting such provision
it would become valid and enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited. The waiver by either party of
compliance with any provision of this Agreement by the other party shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.

 

  19. Survivorship. The respective rights and obligations of the parties
hereunder, including under Sections 7, 8, 9, 10, 11, 12 and 15, shall survive
any termination of Executive’s employment or this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

 

  20. Assignment; Binding Effect. Executive may not assign or transfer
Executive’s rights or delegate Executive’s duties, responsibilities, or
obligations under this Agreement to any person, firm, or corporation without the
prior written consent of AOI, except Executives’ rights to compensation and
benefits, which may be transferred only by will or upon his death. This
Agreement and all of AOI’s rights and obligations hereunder may be assigned,
delegated or transferred by AOI to any affiliate or subsidiary of AOI or to any
business entity which at any time by merger, consolidation or otherwise acquires
all or substantially all of the assets of AOI or to which AOI transfers all or
substantially all of its assets. This Agreement shall inure to the benefit of
and shall be binding upon the parties hereto, and any successors to or assigns
of AOI.

 

  21. Remedies. In addition to whatever other rights and remedies AOI may have
at equity or in law for any breach of this Agreement, if Executive breaches any
of the provisions contained in Sections 8, 9, 10, 11, or 12 of this Agreement,
AOI (i) shall have the right to immediately terminate all payments and benefits
due under this Agreement, including, but not limited to Severance Pay and
Benefits, and (ii) shall have the right to seek injunctive relief from an
appropriate court to protect its Confidential Information and legitimate
business interests. Executive acknowledges that a breach of Section 8, 9, 10 or
11 of this Agreement would cause irreparable injury and that money damages would
not provide an adequate remedy for AOI; provided, however, the foregoing shall
not prevent Executive from contesting the issuance of any such injunction on the
ground that no violation or threatened violation of Sections 8, 9, 10 or 11 has
occurred.

 

  22. Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of North Carolina. The parties hereto
hereby agree that the appropriate and convenient forum and venue for any
disputes between any of the parties hereto arising out of this Agreement shall
be the courts in North Carolina and each of the parties hereto hereby submits to
the personal jurisdiction of any such court. The foregoing shall not limit the
rights of any party to obtain execution of judgment in any other jurisdiction.

 

  23. Headings; Counterparts. The headings of the sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement. This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original but all of which taken together shall constitute a single document.

 

  24. Taxes. AOI does not represent or guarantee that any particular federal or
state income, payroll or other tax treatment will result from this Agreement or
the compensation or benefits payable pursuant to this Agreement. Executive is
solely responsible for the proper tax reporting and timely payment of any income
tax or interest for which he is liable as a result of this Agreement and the
compensation or benefits payable pursuant to this Agreement.

 

14



--------------------------------------------------------------------------------

  25. Compliance with Section 409A. The parties intend that compensation and
benefits payable pursuant to this Agreement shall not be included in income for
federal, state or local income tax purposes until they are actually paid or
delivered. Accordingly, this Agreement shall be interpreted and administered
consistently with the requirements of Section 409A, as amended or supplanted
from time to time, and current and future guidance thereunder.

 

  26. No Attachment. No right to receive payments under this Agreement shall be
subject to setoff, offset, anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

IN WITNESS WHEREOF, the parties here to have executed this Agreement as of the
date and year first above written.

 

ALLIANCE ONE INTERNATIONAL    EXECUTIVE By:   

/s/ Nigel G. Howard

  

/s/ J. Pieter Sikkel

Title:    Director—Chair, Executive Compensation Committee    J. Pieter Sikkel

 

15



--------------------------------------------------------------------------------

Exhibit A

The following is a list of the employee benefit plans for which Executive is
currently eligible:

 

  •  

Alliance One International, Inc. Pension Plan

 

  •  

Alliance One International, Inc. Savings and Profit Sharing Plan

 

  •  

Alliance One International, Inc. Health Care & Benefit Plan for Salaried
Employees (including Medical Plan, Group Dental Plan, Group Life & AD&D
Insurance, Long-Term Disability Insurance, Health & Dependent Care Flexible
Spending Accounts)

 

  •  

Alliance One International, Inc. Cafeteria Plan

 

  •  

Alliance One International, Inc. Supplemental Retirement Plan

Following is a list of employee benefit policies for which the Executive is
currently eligible:

 

  •  

Compensated Leave Policy (provides vacation and sick leave)

AOI reserves the right to amend, modify or terminate any or all of the employee
benefit plans or policies listed on this Exhibit A at any time.

 

A-1